Citation Nr: 1753764	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (DM II).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to August 1970, and from August 1970 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his February 2014 substantive appeal to the Board, the Veteran requested an in-person hearing before a member of the Board.  The Veteran was scheduled for a hearing on March 1, 2017.  On March 1, 2017, the Veteran submitted a written statement requesting for his hearing to be postponed.  No reason for the request was provided.  As such, that request has been denied and there is no bar to proceeding with the appeal. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran asserts that his DM II is not properly contemplated by his current rating.  Specifically, the Veteran asserts that his DM II has worsened since his last VA examination.

The Veteran was afforded VA examinations in February 2012 and July 2013.  At both VA examinations, the examiners stated that the Veteran's DM II was managed by a restricted diet, prescriptions of oral hypoglycemic agents, and prescriptions of insulin with more than one injection per day.  Both examiners stated that regulation of activities was not required for the Veteran's DM II management.

In July 2014, the Veteran was afforded a VA examination for an unrelated claim concerning aid and attendance.  The examiner stated that the Veteran typically sits in his home most of the time, and that he regularly utilized a rolling walker.  The examiner further stated that the Veteran was unable to bathe himself and required aid when doing so, and that he could only walk without aid around his home.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-96 (April 7, 1995); Weggenmann v Brown, 5 Vet. App. 281 (1993).  Given that the Veteran's last evaluation of his DM II was conducted in July 2013, and the indications from the record that the Veteran's disability may have worsened, the Board finds that the Veteran should be afforded a new VA examination.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA or private treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected DM II.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




